Citation Nr: 1010351	
Decision Date: 03/18/10    Archive Date: 03/31/10

DOCKET NO.  08-36 807A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Shreveport, 
Louisiana


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses that were incurred for treatment by LifeNet, 
Inc. (LifeNet) and at the Wadley Regional Medical Center 
Emergency Department (Wadley ER) on May 2, 2008, including 
emergency transportation.


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from December 1987 to April 
1990. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2008 administrative decision 
issued by the Department of Veterans Affairs (VA) Medical 
Center (MC) in Shreveport, Louisiana.  Both the claims file 
and the medical appeals file are currently before the Board.


FINDINGS OF FACT

1.  The Veteran is 100 percent service-connected for post-
operative pericarditis and anxiety with hyperventilation; 
however, it does not appear that he has been deemed totally 
and permanently disabled as a result of such conditions, and 
it is unclear whether the treatment at issue was related to 
such disabilities.

2.  The Veteran was enrolled in the VA healthcare system at 
the time the charges at issue were incurred, he had received 
VA medical treatment within the preceding 24 months, he is 
financially liable for the charges at issue, and he had no 
coverage under a health plan contract for payment or 
reimbursement of the private providers.

3.  The claims for payment or reimbursement of expenses 
incurred for medical treatment and emergency transportation 
were filed within 90 days of the date the Veteran was 
discharged from the private hospital. 

4.  Resolving all reasonable doubt in the Veteran's favor, all 
treatment provided on May 2, 2008, was for a medical emergency 
of such nature that a reasonable person would believe that 
delay in seeking treatment would be hazardous to life or 
health, and a VA or other federal facility was not available 
to provide such treatment.




CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized 
medical expenses that were incurred for treatment by LifeNet 
and at the Wadley ER on May 2, 2008, including emergency 
transportation, have been met.  38 U.S.C.A. §§ 1725, 1728, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 17.120, 17.121, 17.1000-17.1008 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  However, as the 
claim in this case is governed by 38 U.S.C.A. Chapter 17, the 
provisions of the VCAA do not apply.  See Barger v. Principi, 
16 Vet. App. 132, 138 (2002).  Moreover, as the Board's 
decision herein to grant payment or reimbursement of 
unauthorized medical expenses incurred for private treatment 
constitutes a full grant of the benefit sought on appeal, no 
further notice or assistance is necessary.

VA has received claims for payment or reimbursement of 
unauthorized medical expenses incurred for treatment of the 
Veteran by LifeNet and at the Wadley ER on May 2, 2008, 
including emergency transportation.  In particular, claims 
were submitted for charges of $644.85 from LifeNet, $1,479.51 
from the Wadley ER, and $32.00 from Texarkana Radiology 
Associates.  Evidence of record reflects that LifeNet 
responded to the Veteran's home, conducted an initial 
evaluation and testing, and transported him to the Wadley ER 
via ambulance, where further tests were conducted and the 
Veteran was discharged.  The Shreveport VAMC denied these 
claims based on a finding that all treatment was for a non-
emergent condition.

To be entitled to payment or reimbursement of medical 
expenses incurred at a non-VA facility that are not 
previously authorized, a Veteran must meet the requirements 
of either 38 U.S.C.A. § 1728 or 38 U.S.C.A. § 1725, and 
implementing regulations.  See 38 C.F.R. §§ 17.120, 17.121, 
17.1000-17.1008.  Generally, these provisions provide for 
payment or reimbursement of emergency treatment incurred for 
service-connected conditions and nonservice-connected 
conditions, respectively, as well as for emergency 
transportation related to such treatment.  

In this case, the Veteran is 100 percent service-connected 
for post-operative pericarditis, which manifests as symptoms 
including recurrent severe chest pains, as well as for 
anxiety with hyperventilation.  See October 2001 Board 
decision; November 2001 rating decision.  However, it does 
not appear that the Veteran has been deemed totally and 
permanently disabled as a result of such conditions.  
Further, it is unclear whether the treatment at issue was 
related to his service-connected conditions, as he had 
symptoms in addition to chest pains, as discussed below.  As 
such, it is unclear whether the Veteran would be eligible for 
payment or reimbursement of the charges at issue under 38 
U.S.C.A. § 1728.  See 38 C.F.R. § 17.120(a).  However, it is 
clear that the Veteran was an active VA healthcare 
participant at the time the charges at issue were incurred, 
he is financially liable for such charges, and the claims 
were timely filed, as required for eligibility under 38 
U.S.C.A. § 1725.  See 38 C.F.R. §§ 17.1002(e)-(i), 17.1003.

Under both 38 U.S.C.A. §§ 1728 and 1725, payment or 
reimbursement is contingent upon a showing that (1) the 
expenses were incurred for a medical emergency of such nature 
that a delay in seeking treatment would be hazardous to life 
or health, and (2) a VA or other federal facility was not 
feasibly available and an attempt to use them beforehand 
would not have been reasonable.  See 38 C.F.R. §§ 17.120(b)-
(c), 17.1002(b)-(d), 17.1003.  It is not required that the 
condition for which charges were incurred actually be proven 
emergent, from a purely medical standpoint, in order to 
qualify for payment or reimbursement.  Rather, it need only 
be demonstrated that initial evaluation and treatment was 
rendered for a condition of such a nature that a prudent 
layperson would have reasonably expected that delay in 
seeking immediate medical attention would have been hazardous 
to life or health.  This standard is considered to be met 
where a condition manifests by acute symptoms of sufficient 
severity, including severe pain, that a prudent layperson who 
possesses an average knowledge of health and medicine could 
reasonably expect the absence of immediate medical attention 
to result in placing the health of the individual in serious 
jeopardy, serious impairment to bodily functions, or serious 
dysfunction of any bodily organ or part.  See 38 C.F.R. 
§ 17.1002(b).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, all reasonable doubt shall be resolved in favor of 
the claimant.  38 U.S.C.A. § 5107.  

With respect to the nature of the condition for which the 
charges at issue were incurred, a representative from LifeNet 
has reported that they received a 911 call for chest pain, 
altered mental status.  Treatment records from LifeNet 
reflect that this call was received at approximately 8:20 
p.m. on May 2, 2008, and they arrived at the Veteran's home 
at approximately 8:30 p.m.  The Veteran complained of a 
sudden onset of respiratory distress and then severe chest 
pain, slurred speech, and numbness and weakness to the left 
side at approximately 8:00 p.m.  His family (wife) further 
stated that he became confused at approximately 6:20 p.m.  
There was objective evidence of left sided weakness and 
numbness, left arm drift, slurred speech, and confusion.  
Clinical impression was listed as Level 1 CVA 
(cerebrovascular accident).  After performing an 
echocardiogram (ECG) and placing an IV, the Veteran was 
transported to the Wadley ER via ambulance.

Treatment records from the Wadley ER reflect that that the 
Veteran was admitted at approximately 9:30 p.m. and 
discharged at approximately 10:30 p.m.  He reported chest 
pain and pressure that began "years ago," with an onset 
during rest and a level 10 severity on a 10-point scale.  The 
pain radiated into the neck and down the left arm, and it was 
associated with shortness of breath and syncope, as well as 
blackouts briefly prior to admission.  The Veteran reported 
having similar symptoms previously.  He further reported that 
he had increased his dose of Klonopin at 6:00 p.m. that 
evening.  After approximately 30 to 45 minutes, the Veteran 
refused to answer any more questions, became verbally 
abusive, and refused medication and treatment.  His spouse 
was very apologetic and said that he had a psych consult 
scheduled for the next week.  The Veteran was noted to have 
demonstrated no slurred speech or focal neurological deficits 
during the episode of verbal abuse.  The clinical impression 
was recorded as precordial chest pain and drug-seeking 
behavior.  The Veteran left the hospital against medical 
advice before his evaluation was completed.  

The medical appeals file also includes treatment records from 
the Shreveport VAMC dated in April 2008.  Such records 
indicate that the Veteran has had atypical chest pains, which 
often occur while at rest, for 19 years since his heart 
operation, or pericardial window.  He stated that he had 
become used to such symptoms.  While the Veteran was being 
treated at the Shreveport VAMC emergency room, he had several 
short episodes of crushing chest pain radiating down the left 
arm, associated with nausea, shortness of breath, and 
palpitations, but no numbness or weakness.  These episodes of 
chest pain were relieved by nitroglycerin.  The Veteran 
indicated that he had nitroglycerin at home, which he would 
take approximately four times per week per chest pain, but he 
had not been taking his medicines for the preceding six 
months.  He stated that his chest pain and shortness of 
breath had worsened since he stopped taking his medications.  

Based on the foregoing evidence, and resolving all reasonable 
doubt in the Veteran's favor, the Board finds that all 
charges at issue were for an emergent condition.  In this 
regard, the Board acknowledges that the Veteran had 
experienced similar symptoms of severe chest pain and 
shortness of breath many times over the prior 19 years, and 
that he indicated to his VA providers that he had become used 
to such symptoms.  However, he had been treated at the 
Shreveport VAMC emergency room for such symptoms within the 
month prior to the episode on May 2, 2008.  Moreover, the 
Veteran indicated that such symptoms had increased over the 
previous six months.  Further, the episode on May 2, 2008, 
was associated with additional symptoms of left side numbness 
and weakness, left arm drift, slurred speech, and confusion.  
Based on objective evidence of such symptoms, LifeNet 
providers considered the Veteran to have a Level I CVA, even 
though he reported his prior history of heart problems.  
Although such additional symptoms were not noted at the 
Wadley ER, and the Veteran was thought to exhibit drug-
seeking behavior, they were noted during the initial 
emergency evaluation by LifeNet and were deemed to warrant 
emergency transportation to the nearest emergency room.  As 
such, resolving all reasonable doubt in the Veteran's favor, 
the Board finds that his condition on May 2, 2008, was such 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to his life or health, and that all private 
treatment was rendered for an emergent condition.  See 
38 C.F.R. § 17.1002(b).

With respect to the availability of a VA or other federal 
facility, the evidence of record reflects that LifeNet 
responded to the Veteran's home at approximately 8:20 p.m. on 
May 2, 2008, he arrived at the Wadley ER at approximately 
9:30 p.m., and he was discharged at approximately 10:30 p.m.  
These hours are after normal VA operating hours.  Further, an 
internet search reflects that the nearest VA facility, the 
Shreveport VAMC, is approximately 80 miles, or nearly a two-
hour drive, from the Veteran's home.  As such, the Board 
finds that a VA or other federal facility was not feasibly 
available to provide the treatment at issue, and an attempt 
to use such facilities beforehand would not have been 
reasonable.

As a general matter, the Board observes that the Veteran 
should attempt to use a VA facility whenever possible in 
light of the very high costs involved in private care, 
clearly impacting VA's ability to help Veterans overall.  
However, resolving all reasonable doubt in the Veteran's 
favor, the Board finds that the criteria for payment or 
reimbursement of the treatment provided by LifeNet and at the 
Wadley ER, including emergency transportation, have been met 
in this case.
 

ORDER

Payment or reimbursement of unauthorized medical expenses 
that were incurred for treatment by LifeNet and at the Wadley 
ER on May 2 , 2008, including emergency transportation, is 
granted.



____________________________________________
DEMETRIOS G. ORFANOUDIS 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


